Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
         Applicant’s amendments filed 3/01/2021 are acknowledged and entered.

Status of Claims
          Claims 6 and 16 are canceled.           
          Claims 1-5, 7-15, and 17-20 are currently pending and under consideration.

Withdrawn Rejections/Objections
           Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in view of the amendments filed 03/01/2021. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US2010/0120630, cited in the IDS filed 02/24/2020) in view of Lee et al. (Biotechnology Letters, 24, 2002, pages 839-844, cited in the IDS filed 02/24/2020).
         Claim 1 is drawn to a method comprising contacting a plurality of beads with a solution comprising poly ethylene glycol to form a bead mixture, beads of the plurality of beads comprising polynucleic acids; applying the bead mixture over a substrate, the substrate defining features to form an array, positioning a magnet in proximity to the substrate, the magnet drawing the beads into contact with the structures defined by the 
          Regarding claim 1, Huang et al. teach depositing particles into wells of an array and positioning the particles into the wells by use of a magnet in proximity to the substrate, with the magnet drawing the particles into contact with the wells to form the array. Taught are microbeads conjugated to a biomolecule; e.g. claims 1 and 2. Taught are beads suspended in a buffer; e.g. claim 12.  Taught is a high density biomolecular array, teaching a protein array or a high density DNA array; e.g. claim 17. Taught is performing sequencing; e.g. para. [0023]. Huang et al. teach use of small volumes; e.g. para. [0102]. Huang teach usage of their high density arrays of DNA-conjugated microbeads may significantly increase the throughput and capacity of the emerging genome sequencing technologies and other array-based genomic and proteomic assays; e.g. para. [0098]. Further taught by Huang et al. is that there is a minimal amount of space between each bead and overlap is virtually eliminated which helps reduce reagent waste; e.g. para. [0098].
     Huang et al. do not teach the use of PEG.
     Regarding claim 1, Lee et al. teach an array comprising aqueous protein solutions spotted on an array surface; e.g. page 843, left col., para. 2 to right col., para. 1. Taught is that compared to a protein solution in an Eppendorf tube, the surface area of the protein spot on a microarray is much larger than its volume and that evaporation rate is a critical factor in maintaining protein stability and activity; e.g. page 843, right col., para. 1.  Taught is that the addition of PEG 200 greatly reduced evaporation rate; e.g. page 843, right col., last paragraph.   

          Regarding claim 2, Huang et al. teach next-generation DNA sequencing, which is reasonably interpreted to include optical sequencing. 
          Regarding claim 3, Huang et al. teach an array of DNA-conjugated nanoparticles in Fig. 5.  The array is reasonably interpreted to comprise “grooves”. 
          Regarding claim 4, Huang et al. teach placing a magnet opposite the surface comprising the structures; e.g. Fig. 1. 
          Regarding claim 5, Huang et al. teach a magnet at the edge of a substrate; e.g. Fig. 1. 
Regarding claims 7 and 8, Lee et al. teach the use of PEG 200 on a microarray surface, further teaching that PEG 200 greatly reduces the evaporation rate from the array; e.g. page 843, right col., para. 3. 
Regarding claim 9, Huang et al. taught the solution comprises 150mM NaCl; e.g. para. [0127].
  Regarding claim 10, Huang et al. teach wash steps which would have necessarily removed the solution from the array substrate; e.g. para. [0113].
Regarding claims 11 and 12, Huang et al. teach these methods may be used to produce DNA arrays for sequencing; e.g. para. [0023], which would have necessarily required detecting deposited beads.
          Regarding claim 13, Huang et al. teach depositing particles into wells of an array and positioning the particles into the wells by use of a magnet in proximity to the 
Huang et al. does not teach that the solution comprises poly ethylene glycol. 
Regarding claim 13, Lee et al. teach an array comprising aqueous protein solutions spotted on an array surface; e.g. page 843, left col., para. 2 to right col., para. 1. Taught is that compared to a protein solution in an Eppendorf tube, the surface area of the protein spot on a microarray is much larger than its volume and that evaporation rate is a critical factor in maintaining protein stability and activity; e.g. page 843, right col., para. 1.  Taught is that the addition of PEG 200 greatly reduced evaporation rate; e.g. page 843, right col., last paragraph.   
Lee et al. teach the use of PEG 200 on a microarray surface, further teaching that PEG 200 greatly reduces the evaporation rate from the array; e.g. page 843, right col., para. 3. 
          Regarding claim 14, Huang et al. teach placing a magnet opposite the surface comprising the structures; e.g. Fig. 1. 
          Regarding claim 15, Huang et al. teach a magnet at the edge of a substrate; e.g. Fig. 1. 
Regarding claim 17, Lee et al. teach the use of PEG 200 on a microarray surface, further teaching that PEG 200 greatly reduces the evaporation rate from the array; e.g. page 843, right col., para. 3. 

          Regarding claim 19, Huang et al. teach 150mM NaCl; e.g. para. [0127]. 
          Regarding claim 20, Huang et al. teach sequencing, which would necessarily require detecting deposited polynucleotide beads; e.g. para.[0023].  Huang et al. teach wash steps, which would have necessarily required removing the solution; e.g. para. [0113]. 

          It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the method and system of Huang et al., who taught microbeads in buffer on an array, further teaching that usage of their high density arrays of DNA-conjugated microbeads may significantly increase the throughput and capacity of the emerging genome sequencing technologies and other array-based genomic and proteomic assays and that there is a minimal amount of space between each bead, which helps reduce reagent waste; e.g. para. [0098] with the use of PEG on a microarray as taught by Lee et al. One skilled in the art would have been motivated to combine the method of using PEG on the microarray because Huang et al. was already teaching the use of very small volumes of beads in a buffer on a microarray and used methods that reduced reagent loss, with Huang et al., who taught the use of PEG for reducing evaporation from an array (i.e., reducing reagent loss); e.g. page 843, right col., para. 3. Likewise, one of skill in the art would understand that when very small volumes are in use, such as the volumes used on a microarray comprising many reactions, evaporation is always an issue. In the same vein, in accordance with MPEP 
          There is a reasonable expectation of success of combining Huang et al. with Lee et al. because both references are concerned with the construction of biomolecule microarrays, with Huang et al. drawn to both protein microarrays and DNA microarrays comprising microbeads comprising DNA present in a buffer solution, further teaching that their system helps to reduce reagent waste. Therefore, a product known to minimize or prevent evaporation from the small aqueous volumes taught by Huang et al. is well-suited to the microarray taught by Huang et al., especially given the fact that Huang et al. teach that their microarray comprised very small volumes, volumes taught to include microbeads suspended in a buffer solution; e.g. para.[0102] and claim 12 and that the usage of their high density arrays of DNA-conjugated minimizes amount of space between each bead and that their method helps reduce reagent waste; e.g. para. [0098].  A means of minimizing or eliminating evaporation of solutions from a microarray is taught by Lee et al., a method well-suited to the concerns of Huang et al., which included reducing reagent waste.   


Response to Arguments
Applicants’ arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
Applicants argue on page 6, second full paragraph, that Lee studies the effect of polyhydroxy compounds on water content, activity, and stability of proteins when proteins are spotted using a robot. It is argued that Lee et al. provides no teachings as to the effect of polyhydroxy compounds on polynucleotides or the effect of polyhydroxy compounds on bead deposition. Applicants argue that Lee et al.’s teachings are irrelevant to the methods of Huang et al. and the instantly claimed methods.
This argument is not found to be persuasive because both Huang et al. and Lee et al. are concerned with microarray art, with Huang concerned with both protein microarrays and DNA microarrays.  Lee et al. is concerned with protein microarrays and is further concerned with the minimization of evaporation from nanoliters sized spots of proteins, determining the effects of several compounds, including the compound PEG, on the reduction in water evaporation from the spotted protein.  While Lee et al. may be further concerned with the stability spotted protein as a function of their hydration or dehydration, this concern does not change the fact that Lee et al. concluded that PEG reduced water evaporation from the microarray reaction spots. In summary, Although Huang et al. was not concerned with protein stability, Huang was concerned with minimization of reagent loss as well as teaching the use of very small volumes on their microarray surfaces.  Therefore, the teachings of Lee et al., a means of minimizing evaporation, are well-suited to the interests and methods taught by Huang et al.


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Karla A Dines/Primary Examiner, Art Unit 1639